DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2013/0017852 A1), hereinafter referred to as D3, in view of Meng et al. (US 2008/0095102 A1), hereinafter referred to as D1, in further view of Loehr et al. (US 2019/0364605 A1), hereinafter referred to as D5, in further view of Roy et al. (US 2016/0029403 A1), hereinafter referred to as D6.
Regarding claims 1 and 17, D3 teaches a communication and management system, which comprises:
receiving, from a local scheduler of a base station in a first radio access network (RAN), access network information at a global scheduler (Referring to Figures 1 and 2, the local computing node 125 (local scheduler at a first RAN, equivalent to a base station) executes resource scheduling between cells corresponding to radio transceiving nodes 116-118 in a radio transceiving node combination 115 connected (directly connected) to the local computing node 125. The intermediate computing node 135 executes resource scheduling between cells 
accessing information regarding a second RAN (Referring to Figures 1 and 2, the local computing node 125 executes resource scheduling between cells (accessing information regarding a second RAN) corresponding to radio transceiving nodes 116-118 in a radio transceiving node combination 115 connected (directly connected) to the local computing node 125. The intermediate computing node 135 executes resource scheduling between cells corresponding to radio transceiving nodes 116-118 in the radio transceiving node combination 115 connected (indirectly connected) to the intermediate computing node 135.  See paragraphs 0098-0101.);
allocating, at the global scheduler, based on the accessed information, a set of resources for local allocation by the local scheduler (Referring to Figures 1 and 2, the centralized computing node 145 (global scheduler) executes resource scheduling between cells corresponding to radio transceiving nodes 116-118 in the radio transceiving node combination 115 connected (directly or indirectly connected) to the centralized computing node 145 comprising the local computing node (first RAN) and neighboring cells (second RAN).  See paragraphs 0098-0101.).
D3 does not disclose applying a hash function to map the allocated resources for secondary allocation to a set of hash values, and sending, from the global scheduler, the set of hash values to the local scheduler.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the well-known technique of resource allocation according to a hashing function of D1 in the well-known system of D3 to transmit resource allocation information from the centralized computing node to local computing nodes.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to resolve vast resource conflicts between devices according to feedback; thereby, reducing interference.
D3 does not disclose wherein the first radio access network is a 5G radio access network and a global scheduler of a coordinating gateway.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the well-known technique of resource allocation according to a hashing function of D1 in the well-known system of D3 according to the 5G radio network of D5 for communicating resource allocation between the centralized computing node and local computing nodes.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to comply with well-known standards; thereby, ensuring connectivity with advanced and newer technology without service interruption.
D3 does not disclose wherein the coordinating gateway performs a subset of RF chain processing of the base station.
It is well-known in the art to implement RF chain processing of the base station in a distributed fashion.  For example, D3 teaches computing resources of BBUs are divided by layer, so that the centralization of the localized BBUs in a small area is combined with the centralization of the globalized area BBUs in a large area. A radio transceiving node, for example, a macro cell radio unit, a Pico cell RRU, or a Pico cell BRU (Baseband and Radio Unit, baseband and radio unit), is not only connected to a local computing node but also connected to an upper layer large area computing node through the local computing node. The Pico cell BRU may have a radio processing function of the RRU and certain communication processing functions (for example, baseband data compression, and baseband and upper layer communication protocol processing). Therefore, a communication system provided D3 supports adaptive scheduling on computing resources and joint processing between the local computing node and the centralized computing node according to the user distribution, data volume, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the well-known resource sharing of D3 in the well-known gateway node of D6 in the system of D1, D3, and D5.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to improve base station performance and throughput via centralized controlling at a gateway node which connects multiple systems.
Regarding claim 2, D3 does not disclose wherein the local scheduler is located at a LTE eNodeB and wherein the global scheduler is located at a core network gateway, wherein the core network is a 5G core network.
D5 teaches a 5G radio access network comprising an LTE eNodeB and a 5G core network comprising a core network gateway.  See paragraphs 0044-0051.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the well-known technique of resource allocation according to a hashing function of D1 in the well-known system of D3 according to the 5G radio network of D5 for communicating resource allocation between the centralized computing node and local computing nodes.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to comply with well-known standards; thereby, ensuring connectivity with advanced and newer technology without service interruption.
Regarding claim 3, D3 further teaches the local scheduler is located at a multi-radio access technology base station, and wherein the global scheduler is located at a RAN gateway positioned between the multi-RAT base station and an operator core network, wherein the first radio access network is a cell (Referring to Figure 4, local computing node 225a comprising Macro Cell RRU 215a, macro-base station supporting multiple radio standards, (multi-RAT base station) and centralized computing node 245 (RAN gateway) positioned between the macro-base station and core network.  See paragraphs 0067-0068 and 0074.)
D3 does not explicitly teach an ad-hoc multi-radio access technology (multi-RAT) base station.
D1 teaches, referring to Figures 3 and 6, utilizing ad-hoc technology communication between nodes (equivalent to a base).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the well-known technique of resource allocation according to a hashing function of D1 in the well-known system of D3 for communicating resource allocation between the centralized computing node and local computing nodes.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to resolve vast resource conflicts between devices according to feedback; thereby, reducing interference.
D3 does not disclose wherein the multi-RAT base station supports a 5G RAT.
D5 teaches a 5G radio access network comprising an LTE eNodeB and a 5G core network comprising a core network gateway.  See paragraphs 0044-0051.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the well-known technique of resource allocation according to a hashing function of D1 in the well-known system of D3 according to the 5G radio network of D5 for communicating resource allocation between the centralized computing node and local computing nodes.  One of ordinary skill in the art before the effective filing date of the invention 
Regarding claim 4, D3 does not disclose wherein the hash function is one of modulus, cyclic redundancy check, MD5, SHA1, or SHA-256.
D1 teaches, referring to Figures 3, 6 and 7, hash function (a modulus operation). See paragraphs 0048-0050.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the well-known technique of resource allocation according to a hashing function of D1 in the well-known system of D3 and D5.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to resolve vast resource conflicts between devices according to feedback; thereby, reducing interference.
Regarding claim 5, D3 does not disclose wherein the set of hash values further comprises scheduling hints, access lists, exclusion lists, or handover predictions for the local scheduler.
D3 does not disclose applying a hash function to map the allocated resources for secondary allocation to a set of hash values, and sending, from the global scheduler, the set of hash values to the local scheduler.
D3 teaches the centralized computing node executes the resource scheduling between cells corresponding to radio transceiving nodes in the radio transceiving node combination connected to the centralized computing node (sending, from the global scheduler, a set of values relating to resource allocation to be used for secondary allocation to the local scheduler), but does not explicitly recite utilizing hash values to determine resource allocation and the transmission of the hash values as the means for conveying resource allocation.  See paragraphs 0098-0101.   D1 teaches by applying a hash function one or more times to a list of devices 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the well-known technique of resource allocation according to a hashing function of D1 in the well-known system of D3 and D5 to transmit resource allocation information from the centralized computing node to local computing nodes.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to resolve vast resource conflicts between devices according to feedback; thereby, reducing interference.
Regarding claim 6, D3 further teaches accessing information regarding a plurality of radio access networks coupled to one or more core networks (Referring to Figure 1, 2, and 4, plurality of RANs, comprising a core network, which access information regarding the RANS.  See paragraphs 0098-0101.)
Regarding claim 7, D3 further teaches wherein the access network information further comprises channel usage information, signal strength information, interference information, or neighbor status information (Referring to Figures 1 and 2, channel information of all user equipments (channel usage information), for example, uplink sounding reference signal SRS (Sounding Reference Signal), CQI (Channel Quality Indicator)/PMI (Precoding Matrix 
Regarding claim 8, D3 further teaches wherein the access network information further comprises user equipment (UE) measurement reports for a UE attached to the first radio access network (Referring to Figures 1 and 2, channel information of all user equipments, for example, uplink sounding reference signal SRS (Sounding Reference Signal), CQI (Channel Quality Indicator)/PMI (Precoding Matrix Indicator)/RI (Rank Indicator) (measurement reports of a UE attached to the first RAN), is transmitted to the computing node at an upper layer.  See paragraph 0107.)
Regarding claim 9, D3 further teaches wherein the access network information further comprises automatic neighbor relation lists from base stations in the first radio access network (Referring to Figures 1 and 2, the local computing node 125 executes resource scheduling between cells (the scheduling information for each cell equivalent to access network information comprising automatic neighbor relation lists from the base station in the first RAN) corresponding to radio transceiving nodes 116-118 in a radio transceiving node combination 115 connected (directly connected) to the local computing node 125.  See paragraphs 0098-0101.)
Regarding claim 10, D3 further teaches resolving contention between the local scheduler and a second local scheduler regarding resources to be secondarily allocated at either the local scheduler or the second local scheduler (Referring to Figures 1, 2, and 4, the intermediate computing node 135 (second local scheduler) executes resource scheduling between cells corresponding to radio transceiving nodes 116-118 in the radio transceiving node combination 115 connected (indirectly connected) to the intermediate computing node 135, thereby resolving 
Regarding claim 11, D3 does not disclose sending, from the global scheduler, a single hash value to multiple base stations to permit a user equipment (UE) to be handed over without changing a channel or frequency.
Note, the limitation “to permit a user equipment to be handed over without changing a channel or frequency” is an intend-use limitation and not afforded patentable weight as the limitation describes a future event that may or may not occur and merely an intention to perform the step.  The limitation does not recite a positive step.  D3 teaches the centralized computing node executes the resource scheduling between cells corresponding to radio transceiving nodes in the radio transceiving node combination connected to the centralized computing node (sending, from the global scheduler, a set of values relating to resource allocation to be used by the local scheduler for local allocation of the set of resources to user devices), but does not explicitly recite utilizing hash values to determine resource allocation and the transmission of the hash values as the means for conveying resource allocation.  See paragraphs 0098-0101.  D1 teaches, referring to Figures 5A, 5B, 6 and 7, device L may resolve the conflict by determining one or more device rankings for the sub-channels in question (resources for secondary allocation by the local scheduler) and providing feedback to the devices that are in conflict (without changing a channel or frequency).  See paragraph 0055.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the well-known technique of resource allocation according to a hashing function of D1 in the well-known system of D3 to transmit resource allocation information from the centralized computing node to local computing nodes.  One of ordinary 
Regarding claim 12, D3 does not disclose allocating a majority of the resources at the local scheduler for local allocation by the local scheduler, and holding back resources at the local scheduler for priority users, and holding back additional resources at the local scheduler for cell edge users.
D1 teaches, referring to Figures 5A, 5B, 6 and 7, device L may resolve the conflict by determining one or more device rankings for the sub-channels in question (in this manner the prior art performs allocating a majority of resources at the local scheduler but allocating those resources not in conflict/holding back some resources that are in conflict, note the term “for” implies intended-use and as such is not given patentable weight; therefore, “for local allocation . . . for priority users . . . and for cell edge users” are not given patentable weight) and providing feedback to the devices that are in conflict .  See paragraph 0055.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the well-known technique of resource allocation according to a hashing function of D1 in the well-known system of D3.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to resolve vast resource conflicts between devices according to feedback; thereby, reducing interference.
Regarding claim 13, D3 does not disclose sending, from the global scheduler, a new set of hash values to provide scheduling hints and to invalidate the prior-transmitted set of hash values.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the well-known technique of resource allocation according to a hashing function of D1 in the well-known system of D3 to transmit resource allocation information from the centralized computing node to local computing nodes.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to resolve vast resource conflicts between devices according to feedback; thereby, reducing interference.
Regarding claim 14, D3 does not disclose periodically updating the allocated resources and repeatedly sending the set of hash values at intervals.
D3 teaches the centralized computing node executes the resource scheduling between cells corresponding to radio transceiving nodes in the radio transceiving node combination connected to the centralized computing node (sending, from the global scheduler, a set of values relating to resource allocation to be used by the local scheduler for local allocation of the set of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the well-known technique of resource allocation according to a hashing function of D1 in the well-known system of D3 to transmit resource allocation information from the centralized computing node to local computing nodes.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to resolve vast resource conflicts between devices according to feedback; thereby, reducing interference.
Regarding claim 15, D3 does not disclose receiving, from the local scheduler, requests for resources; allocating, at the global scheduler, the requested resources; and sending, from the global scheduler, a set of hash values reflecting the requested resources to the local scheduler.
D3 teaches the centralized computing node executes the resource scheduling between cells corresponding to radio transceiving nodes in the radio transceiving node combination connected to the centralized computing node (sending, from the global scheduler, a set of values relating to resource allocation to be used by the local scheduler for local allocation of the set of resources to user devices) based upon information and requests from the local computing nodes, but does not explicitly recite utilizing hash values to determine resource allocation and the transmission of the hash values as the means for conveying resource allocation.  See paragraphs 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the well-known technique of resource allocation according to a hashing function of D1 in the well-known system of D3 to transmit resource allocation information from the centralized computing node to local computing nodes.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to resolve vast resource conflicts between devices according to feedback; thereby, reducing interference.
Regarding claim 16, D3 does not disclose receiving, from the local scheduler, requests for resources, and coordinating, at the global scheduler, resource requests from a second local scheduler to prevent the second local scheduler from using the resources requested by the local scheduler.
D3 teaches the centralized computing node (global scheduler) executes the resource scheduling between cells corresponding to radio transceiving nodes in the radio transceiving node combination connected to the centralized computing node (sending, from the global scheduler, a set of values relating to resource allocation to be used by the local scheduler for local allocation of the set of resources to user devices) based upon information and requests from the local computing nodes (local scheduler/second local scheduler), but does not explicitly recite utilizing hash values to determine resource allocation (resources that are and are not available, thereby preventing the second local scheduler from using the resources requested by the local scheduler) and the transmission of the hash values as the means for conveying resource 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the well-known technique of resource allocation according to a hashing function of D1 in the well-known system of D3 to transmit resource allocation information from the centralized computing node to local computing nodes.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to resolve vast resource conflicts between devices according to feedback; thereby, reducing interference.
Regarding claim 20, D3 does not disclose the base station further comprising an ad-hoc cellular base station.
D1 teaches, referring to Figure 3, ad-hoc network comprising nodes acting as equivalent base stations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the well-known technique of resource allocation according to a hashing function of D1 in the well-known system of D3.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to resolve vast resource conflicts between devices according to feedback; thereby, reducing interference.

s 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over D3 in view of D1 in view of D5 in view of D6 in further view of Navalekar et al. (US 2015/0098385 A1), hereinafter referred to as D2.
Regarding claim 18, D3 does not disclose the base station, the base station further comprising a Long Term Evolution (LTE) eNodeB for providing access to a user equipment (UE) in an LTE radio access network (RAN), the base station further comprising a local scheduler for secondarily allocating resources according to instructions from the coordinating gateway, and a communications module for forwarding UE measurement reports and base station automatic neighbor relations (ANR.) information to the coordinating gateway (Note, the limitations following the term "for" are considered intended-use limitations and not afforded patentable weight as the claims recite structure, the base station, for performing the step and does not properly invoke means-plus function language).
D2 teaches a multicast and broadcast service over a mesh network, which comprises an eNodeB, or a multi-radio access technology node (multi-RAT) node, instead of at a cloud coordination server.  The cloud coordination server may be known as a LTE access controller.  The functions of the cloud coordination server may be broken up and spread across multiple network nodes, or multiple software or hardware modules within the same network node, and may be physically located in a single location, or multiple locations.  The network node may be in the data path located between the radio access network (RAN) and the core network, in some embodiments, or may be located at another location in the network.  See paragraph 0100.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the eNodeB of D2 in the system of D3, D1, and D4.  One of 
Regarding claim 19, D3 does not disclose multi-radio access technology (multi-RAT) functionality, the multi-RAT functionality comprising 5G functionality.
D5 teaches a 5G radio access network and a 5G core network.  See paragraphs 0044-0051.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the well-known technique of resource allocation according to a hashing function of D1 in the well-known system of D3 according to the 5G radio network of D5 for communicating resource allocation between the centralized computing node and local computing nodes.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to comply with well-known standards; thereby, ensuring connectivity with advanced and newer technology without service interruption.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-20 of copending Application No. 15339916 in view of D6.  The copending application teaches all of the claim limtations, except and wherein the coordinating gateway performs a subset of RF chain processing of the base station.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the well-known resource sharing of D6 in the system of copending application.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to improve base station performance and throughput via  centralized controlling.
This is a provisional nonstatutory double patenting rejection.
Instant Application
Copending Application
1.    A method, comprising:

applying a hash function to map the allocated resources for secondary allocation to a set of hash values; and sending, from the global scheduler, the set of hash values to the local scheduler.

2.    The method of claim 1, wherein the local scheduler is located at a Long Term Evolution (LTE) eNodeB and wherein the global scheduler is located at a core network gateway, wherein the core network is a 5G core network.



4.    The method of claim 1, wherein the hash function is one of modulus, cyclic redundancy check, MD5, SHA1, or SHA-256.

5.    The method of claim 1, wherein the set of hash values further comprises scheduling hints, access lists, exclusion lists, or handover predictions for the local scheduler.

6.    The method of claim 1, further comprising accessing information regarding a 

7.    The method of claim 1, wherein the access network information further comprises channel usage information, signal strength information, interference information, or neighbor status information.

8.    The method of claim 1, wherein the access network information further comprises user equipment (UE) measurement reports for a UE attached to the first radio access network.

9.    The method of claim 1, wherein the access network information further comprises automatic neighbor relation lists from base stations in the first radio access network.

10.    The method of claim 1, further comprising resolving contention between the local scheduler and a second local scheduler 

11.    The method of claim 1, further comprising sending, from the global scheduler, a single hash value to multiple base stations to permit a user equipment (EE) to be handed over without changing a channel or frequency.

12.    The method of claim 1, further comprising allocating a majority of the resources at the local scheduler for secondary allocation by the local scheduler, and holding back resources at the local scheduler for priority users, and holding back additional resources at the local scheduler for cell edge users.

13.    The method of claim 1, further comprising sending, from the global scheduler, a new set of hash values to provide 

14.    The method of claim 1, further comprising periodically updating the allocated resources and repeatedly sending the set of hash values at intervals.

15.    The method of claim 1, further comprising receiving, from the local scheduler, requests for resources; allocating, at the global scheduler, the requested resources; and sending, from the global scheduler, a set of hash values reflecting the requested resources to the local scheduler.

16.    The method of claim 1, further comprising receiving, from the local scheduler, requests for resources; and coordinating, at the global scheduler, resource requests from a second local scheduler to prevent the second local scheduler from using the resources requested by the local scheduler.

17.    A system for allocating resources within a 5G network, comprising:
a coordinating gateway coupled to a base station and providing connectivity for the base station as a gateway to an operator core network, the base station providing access to a user equipment (UE),
the coordinating gateway further comprising:
a scheduling module for allocating resources to the base station; a hash function module for applying a hash function to map the allocated resources for secondary allocation by the base station to a set of hash values; and
a coordination module to receive resource allocation requests from a plurality of base stations and to coordinate the received allocation requests.

18.    The system of claim 17, further comprising the base station, the base station further comprising a Long Term Evolution (LTE) eNodeB for providing access to a user 

19.    The system of claim 18, the base station further comprising multi-radio access technology (multi-RAT) functionality, the multi-RAT functionality comprising 3G and Wi Fi 5G functionality.

20.    The system of claim 18, the base station further comprising an ad-hoc cellular base station.


accessing information regarding a second RAN, the second RAN being a neighbor of the first RAN or a neighbor of a neighbor of the first RAN;
allocating, at the global scheduler, based on the accessed information, a set of resources for local allocation by the local scheduler;
applying a hash function on the allocated set of resources to map the allocated set of resources for local allocation to a set of hash values that enable identification of the allocated set of resources by the local scheduler at the first RAN and by a second local scheduler at the second RAN; and
sending, from the global scheduler, the set of hash values to the first RAN to be used at the local scheduler for and scheduling use of resource blocks by the local scheduler wherein the set of hash values comprise scheduling hints, access lists, exclusion lists, 

2.    (Original) The method of claim 1, wherein the local scheduler is located at a Long Term Evolution (LTE) eNodeB and wherein the global scheduler is located at a core network gateway.

3.    (Original) The method of claim 1, wherein the local scheduler is located at an ad-hoc multiradio access technology (multi-RAT) base station, and wherein the global scheduler is located at a radio access network (RAN) gateway node positioned between the ad-hoc multi-RAT base station and an operator core network, and wherein the first radio access network is a cell.

4.    (Original) The method of claim 1, wherein the hash function is one of modulus, cyclic redundancy check, MD5, SHA1, or SHA-256.

6.    (Original) The method of claim 1, further comprising accessing information regarding a plurality of radio access networks coupled to one or more core networks.

7.    (Original) The method of claim 1, wherein the access network information further comprises channel usage information, signal strength information, interference information, or neighbor status information.

8.    (Original) The method of claim 1, wherein the access network information further comprises user equipment (UE) measurement reports for a UE attached to the first radio access network.

9.    (Original) The method of claim 1, wherein the access network information further comprises automatic neighbor relation lists from base stations in the first radio access network.

10.    (Previously presented) The method of claim 1, further comprising resolving contention between the local scheduler and the second local scheduler regarding resources to be secondarily allocated at either the local scheduler or the second local scheduler.

11.    (Original) The method of claim 1, further comprising sending, from the global scheduler, a single hash value to multiple base stations to permit a user equipment (TIE) to be handed over without changing a channel or frequency.

12.    (Previously presented) The method of claim 1, further comprising allocating a majority of the resources at the local scheduler for local allocation by the local scheduler, and holding back resources at the local scheduler for priority users, and holding 

13.    (Original) The method of claim 1, further comprising sending, from the global scheduler, a new set of hash values to provide scheduling hints and to invalidate the prior-transmitted set of hash values.

14.    (Original) The method of claim 1, further comprising periodically updating the allocated resources and repeatedly sending the set of hash values at intervals.

15.    (Original) The method of claim 1, further comprising receiving, from the local scheduler, requests for resources; allocating, at the global scheduler, the requested resources; and sending, from the global scheduler, a set of hash values reflecting the requested resources to the local scheduler.



17.    (Currently Amended) A system for allocating resources within a network, comprising:

a coordinating gateway coupled to a base station and providing connectivity for the base station as a gateway to an operator core network, the base station providing access to a user equipment (UE),

the coordinating gateway further comprising:

a scheduling module for allocating resources to the base station; a hash function module for applying a hash function to map the allocated resources for local allocation by the base station to a set of hash values; and

a coordination module to receive resource allocation requests from a plurality of base stations and to coordinate the received allocation requests,

the coordination module further configured to access information regarding a second radio access network (RAN), the second RAN being a neighbor of the first RAN or a neighbor of a neighbor of the first RAN;

the scheduling module further configured to allocate, based on the accessed information, a 

the hash function module further configured to apply a hash function on the allocated set of resources to map the allocated set of resources for local allocation to a set of hash values that enable identification of the allocated set of resources by the local scheduler at the first RAN and by a second local scheduler at the second RAN, the set of hash values to be sent to the first RAN to be used at the local scheduler for scheduling to schedule use of resource blocks, wherein the set of hash values includes scheduling hints, access lists, exclusion lists, or handover predictions for the local scheduler.

18.    (Original) The system of claim 17, further comprising the base station, the base station further comprising a Long Term Evolution (LTE) eNodeB for providing access to a user equipment (LIE) in an LTE radio 

19.    (Original) The system of claim 18, the base station further comprising multi-radio access technology (multi-RAT) functionality, the multi-RAT functionality comprising 3G and Wi-Fi functionality.

20.    (Original) The system of claim 18, the base station further comprising an ad-hoc cellular base station.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094.  The examiner can normally be reached on Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462